internal_revenue_service number release date index number -------------------- ---------------------- --------------------------------- ------------------------------- in re ----------------- ------------------------------ -------------------------------------- department of the treasury washington dc person to contact ---------------------- id no - telephone number --------------------- refer reply to cc corp b03 - plr-147820-03 date date ----------------- ------------------- ----------------------------- distributing ----------------------------------------------------------------------------------- ------------------------------------------------------------------------------ controlled --------------------------------------------------------------------------------------------------- shareholder a -------------------------------------------------------------------------------- shareholder b -------------------------------------------------------------------------------- shareholder c -------------------------------------------------------------------------------- aa bb cc dd business e business f state g --------------------------- -------------------------- --------------------- --------------- ---------- --------- --------- -------- ---- ------ ------- ---------- ---------- ----------- ----------------- ------------------------- this letter responds to your date request for rulings on certain federal plr-147820-03 country h date i date j year x y kk dear ------------------- income_tax consequences of a proposed transaction additional information was received in letters dated date and date the information submitted is substantially as set forth below corporation on date j distributing is a state g subchapter_s_corporation engaged in business e and business f distributing has kk shares of voting common_stock outstanding distributing has three shareholders shareholders a b and c shareholders a b and c each own aa percent of the outstanding distributing stock distributing uses an accrual_method of accounting and a calendar tax_year each has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years regarding the operation and future direction of distributing shareholder c believes distributing should continue to grow business f expand international operations and commit significant resources to product development shareholder a and shareholder b do not agree with this strategy and have indicated they will not approve future growth in the international arena nor will they agree to be at risk for growing debt especially when the business f operations have not currently resulted in a fair or appropriate share we have received financial information indicating that business e and business f shareholder a and shareholder b have significant differences with shareholder c distributing was incorporated on date i and made an election to be taxed as an s plr-147820-03 of profits to the bottom line considering the risk involved these disagreements are irreconcilable in order to eliminate the problems generated by these shareholder disputes the following transaction has been proposed pursuant to a plan of agreement and reorganization distributing will cause controlled to be incorporated as a state g corporation to receive the assets and liabilities of business e controlled will use the accrual_method of accounting i ii the value of business e is less than the value of distributing that shareholder a and shareholder b will relinquish in the proposed transaction if an equalization payment is not made therefore to equalize the value of distributing retained by shareholder c and the value of controlled retained by each of shareholder a and shareholder b see iii below distributing will contribute to controlled two notes in the principal_amount of dollar_figurex each payable in unequal monthly installments over a five- year period with interest at y percent the notes iii distributing will transfer all of the assets relating to business e and the two notes to controlled in exchange solely for all of the outstanding_stock cc shares of controlled and the assumption by controlled of all liabilities relating to business e together the contribution iv following the contribution distributing will distribute to each of shareholder a and shareholder b dd shares of controlled voting common_stock in exchange for all of their shares of distributing stock the distribution following the distribution controlled will be wholly owned by shareholder a and shareholder b each owning bb percent of the outstanding_stock of controlled and controlled will be engaged in business e distributing will be wholly owned by shareholder c and will be engaged in business f proposed transaction the taxpayers have made the following representations in connection with the the fair_market_value of the controlled stock to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange a plr-147820-03 b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c d e f g h i the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted other than the acquisition of the country h facility by the business f division in year following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its business the distribution is being carried out for the following corporate business_purpose alleviating the significant shareholder disputes between shareholders a and b on the one hand and shareholder c on the other regarding the management and direction of business e and business f the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in the contribution excluding the notes will in each instance equal or exceed the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled plr-147820-03 j the liabilities to be assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets transferred k l the indebtedness evidenced by the notes will not constitute stock_or_securities immediately prior to or simultaneously with the distribution no intercorporate debt will exist between distributing and controlled following the distribution the only such intercorporate debt that will exist will be the indebtedness evidenced by the notes payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n o distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled the distribution of stock in controlled is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows the contribution followed by the distribution will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the contribution as described above sec_361 and sec_357 plr-147820-03 controlled will recognize no gain_or_loss on the contribution as described above sec_1032 the basis of each business e asset received by controlled in the contribution will equal the basis of that same asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each business e asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized to distributing upon the distribution as described above sec_361 no gain_or_loss will be recognized by shareholder a or shareholder b and no amount will be included in their income upon their receipt of controlled stock in exchange for all of their distributing stock sec_355 the basis of the controlled stock in the hands of shareholder a and shareholder b will in each instance equal the basis of the distributing stock surrendered in the exchange sec_358 the holding_period of the controlled stock received by shareholder a and shareholder b will include the holding_period of the distributing stock surrendered in exchange therefor provided that such distributing stock was held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a of the regulations the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 see sec_1_312-10 sec_1_1368-2 the momentary affiliation of distributing and controlled in connection with the corporate separation to which sec_368 applies will not in and of itself prohibit controlled from making a valid s_corporation_election under sec_1362 provided it satisfies the other requirements for making such election plr-147820-03 controlled will be subject_to sec_1374 with respect to any asset transferred to controlled to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 the recognition_period for controlled will be reduced by the portion of distributing’s recognition_period that elapses prior to the transfer of these assets to controlled sec_1374 and ann 1986_51_irb_22 except as specifically set forth above we express no opinion concerning the tax the rulings contained in this letter are based upon the facts and representations consequences of the proposed transaction under any other provision of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction specifically no opinion is expressed concerning the tax consequences associated with the basis of the two notes submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request of a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure and dollar_figure of revproc_2003_1 2003_1_irb_1 which discuss in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2003_1 2003_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances the code provides that it may not be used or cited as precedent taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated letter is being sent to the taxpayer and to another authorized representative sincerely richard e coss richard e coss senior counsel branch office of associate chief_counsel corporate this ruling is directed only to the taxpayer s requesting it sec_6110 of a copy of this letter should be attached to the federal_income_tax returns of the in accordance with the power_of_attorney on file with this office a copy of this
